 Case 3:20-cv-01194-BJD-JRK Document 3 Filed 11/04/20 Page 1 of 6 PageID 18



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION



JABEZ BOAZ,

                   Plaintiff,

v.                                          Case No. 3:20-cv-1194-J-39JRK

R. WOODALL and MARK S. INCH,

               Defendants.
_______________________________

                  ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Jabez Boaz, an inmate of the Florida penal system,

initiated this action by filing an emergency motion for a temporary

restraining order or preliminary injunction (Doc. 1; Motion).

Plaintiff asserts officials at New River Correctional Institution

have “employed [no measures] to protect the 70 inmates . . . in

each    dorm”    from    contracting    COVID-19,    such    as   implementing

protocols to achieve social distancing. Motion at 4, 5. Plaintiff

says he is particularly at risk because he suffers high blood

pressure and a disease “not presently known,” which prevents him

from gaining weight. Id. at 4. As relief, Plaintiff seeks an order

that he be self-quarantined at home and immediately released from

the    custody   of     the   Florida   Department   of     Corrections;   the

institution be required to practice social distancing; inmates

receive supplies to protect them from the virus, including soap,
 Case 3:20-cv-01194-BJD-JRK Document 3 Filed 11/04/20 Page 2 of 6 PageID 19



disinfectants, and masks; and staff be supplied with personal

protective equipment. Id. at 9.

     The Eleventh Circuit recently issued an opinion vacating

entry     of    a   preliminary        injunction    in   favor   of   “medically

vulnerable” pretrial detainees who claimed they were uniquely at

risk of contracting COVID-19 at Miami’s Metro West Detention

Center. Swain v. Junior, 961 F.3d 1276, 1280–81 (11th Cir. 2020).

The Court held the inmates failed to establish a likelihood of

success on the merits of their claim of deliberate indifference

even though the detention facility had “neither the capacity nor

the ability to comply with public health guidelines,” and evidence

showed    inmates     were      “not    able   to   achieve   meaningful   social

distancing.” Id. at 1284. The Court held, “Neither the resultant

harm of increasing infections nor the impossibility of achieving

six-foot social distancing in a jail environment establishes that

the defendants acted with ‘subjective recklessness as used in the

criminal law.’” Id. at 1287.

     In        vacating   the     district     court’s    order   granting    the

prisoners’ motion for injunctive relief, the Eleventh Circuit

emphasized what has long been the rule: Injunctive relief, whether

in the form of a temporary restraining order or a preliminary

injunction, “is an extraordinary remedy never awarded as of right.”

Id. at 1284 (quoting Winter v. Nat. Res. Def. Council, Inc., 555



                                           2
 Case 3:20-cv-01194-BJD-JRK Document 3 Filed 11/04/20 Page 3 of 6 PageID 20



U.S. 7, 24 (2008)). To demonstrate entitlement to injunctive

relief, a movant must show the following four prerequisites:

           (1) a substantial likelihood of success on the
           merits; (2) that irreparable injury will be
           suffered if the relief is not granted; (3)
           that the threatened injury outweighs the harm
           the relief would inflict on the non-movant;
           and (4) that entry of the relief would serve
           the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005). A preliminary injunction is meant to prevent future

harm that is likely to occur before the case may be resolved on

its merits. See Hoop Culture, Inc. v. GAP, Inc., 648 F. App’x 981,

986 (11th Cir. 2016) (citing Siegel v. LePore, 234 F.3d 1163, 1176-

77 (11th Cir. 2000)). To demonstrate entitlement to injunctive

relief, “the asserted irreparable injury ‘must be neither remote

nor speculative, but actual and imminent.’” Siegel, 234 F. 3d at

1176.

     Plaintiff’s     motion   fails       for    many    reasons.       First,   by

submitting    only   a   motion   with      no    complaint       or    supporting

affidavits, Plaintiff fails to demonstrate he is likely to succeed

on the merits of his underlying claim, which appears to be one of

deliberate   indifference.    The   fact        that    inmates   and    staff   at

Plaintiff’s institution have been diagnosed with COVID-19 and are

unable to achieve social distancing does not by itself show prison

officials are deliberately indifferent to the risks posed by this

unprecedented virus. See Swain, 961 F.3d at 1287. Indeed, knowledge

                                      3
 Case 3:20-cv-01194-BJD-JRK Document 3 Filed 11/04/20 Page 4 of 6 PageID 21



of   a       risk   of   harm   does    not       necessarily    suggest     deliberate

indifference “even if the harm ultimately is not averted.” Id.

(quoting Farmer v. Brennan, 511 U.S. 825, 844 (1994) (emphasis

omitted)).          Moreover,   Plaintiff         offers   no    facts     showing   the

supervisory Defendants—Warden Woodall and Secretary Inch—adopted

or   implemented         a   policy    or   custom     that     violated    Plaintiff’s

constitutional rights or were aware of a “history of widespread

abuse” that has gone uncorrected. See id. at 1291 (“Municipal

liability1 is . . . plainly part of the likelihood-of-success-on-

the-merits inquiry at the preliminary-injunction stage.”).

         Second, aside from the fact that “the virus unquestionably

poses a serious threat to inmates” in the abstract, Plaintiff

offers no evidence showing the threat he faces is “actual and

imminent.” Id. at 1293. For instance, while Plaintiff says he has

high blood pressure and an unknown, undiagnosed disease, he does

not identify any illness or demographic information that indicates

he is at a higher risk of infection than the general prison

population. See id. (“[T]he inquiry [is not] whether the plaintiffs

have shown that the virus poses a danger to the inmates in the

abstract—it undoubtedly does—but rather whether they have shown




        As with municipal liability, to establish supervisor
         1

liability, a plaintiff must demonstrate a causal connection
between the asserted injury and the actor’s conduct. Cottone v.
Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003).
                                              4
 Case 3:20-cv-01194-BJD-JRK Document 3 Filed 11/04/20 Page 5 of 6 PageID 22



that they will suffer irreparable injury ‘unless the injunction

issues.’”).

       Third, Plaintiff’s request for relief fails to comply with

this   Court’s     Local     Rules,   which       require         that   a   motion    for

injunctive      relief     be    supported       by    a    verified     complaint      or

affidavits      showing    the    movant    is    threatened        with     irreparable

injury, describe precisely the conduct sought to be enjoined, and

include     a   supporting       memorandum       of       law.   See    M.D.   Fla.    R.

4.05(b)(1)-(4), 4.06.

       Finally, an inmate may not be granted release from prison

through a civil rights action. Bell v. Wolfish, 441 U.S. 520, 547-

48 (1979) (“[T]he operation of our correctional facilities is

peculiarly the province of the Legislative and Executive Branches

. . . not the Judicial.”). If Plaintiff wishes to challenge the

fact or duration of his confinement, he may file a habeas corpus

petition.

       For the foregoing reasons, Plaintiff’s motion is due to be

denied    and   the   case      dismissed      without       prejudice,      subject    to

Plaintiff’s right to initiate a civil rights action to address any

allegedly unconstitutional conditions of his confinement, if he

elects to file one. If Plaintiff chooses to file a civil rights




                                           5
 Case 3:20-cv-01194-BJD-JRK Document 3 Filed 11/04/20 Page 6 of 6 PageID 23



complaint, he may do so on the proper form, submit a copy of the

form for each defendant, and submit the filing fee.2

     Accordingly, it is

     ORDERED:

     1.    Plaintiff’s motion for preliminary injunction (Doc. 1)

is DENIED.

     2.    This case is hereby DISMISSED without prejudice.

     3.    The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     DONE AND ORDERED at Jacksonville, Florida, this 4th day of

November 2020.




Jax-6
c:    Jabez Boaz




     2 Plaintiff may not proceed as a pauper because he has been
designated a three-strikes litigant under 28 U.S.C. § 1915(g). See
Dismissal Order, Case No. 6:16-cv-1853-Orl-37DCI (Doc. 2).
                                     6
